DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/31/2021 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 7/31/2021.
Claim 21 is cancelled.
Claims 18-20 and 22-29 are pending.
Claims 18-20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over McNair et al. (US Patent Pub 2015/0193583) of record, in view of Zasowski et al (US Patent Pub 2016/0012186) of record, further in view of Ross et al. (US Patent Pub 2012/0167007) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, line 4 “instances” should be deleted for consistency.
Appropriate correction is required.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over McNair et al. (US Patent Pub 2015/0193583) (McNair) of record, in view of Zasowski et al (US Patent Pub 2016/0012186) (Zasowski) of record, further in view of Ross et al. (US Patent Pub 2012/0167007) (Ross) of record.
In regards to claim 18, McNair discloses a method for prioritizing information to present to at least one user operating at least one computing device (McNair at para. 0035), comprising:
a.	providing user interaction information with natural language processing (NLP) items presented in documents for users to correct wherein the NLP items are identified in the documents using a natural language processor, wherein the user interaction information for the NLP items indicates user interaction with the NLP items for users that have interacted with the NLP items presented in the documents (McNair at paras. 0079, 0090, 0094, 0122)1 and context attribute values related to user interactions with the NLP items (McNair at para. 0122)2;
b.	determining, using a natural language processor, NLP items in a selected document to present to a reviewing user (McNair at paras. 0090, 0094)3;
c.	determining a context attribute value for the selected document (McNair at para. 0122)4;
d.	determining user interaction information for the NLP items in the selected document from users other than the reviewing user having the determined context attribute value (McNair at para. 0122)5;
e.	determining an order to present the NLP Items in the selected document to present to the reviewing user, wherein the determined order is based on the user interactions (McNair at para. 0122)6; and
f.	transmitting, to a computing device of the reviewing user, the selected document with the determined NLP items presented in the determined order.  McNair at paras. 0029, 01227.
McNair does not expressly disclose (1) the NLP items presented in documents are for users to correct, (2) wherein the NLP Items in the selected document have content to review to correct for errors, (3) presenting NLP items in the selected document to present to the reviewing user to correct, and (4) the selected document with the determined NLP items presented in the determined order for the reviewing user to correct.  As noted above, McNair does disclose identifying NLP items in a document using a natural language processor and presenting NLP items in an order based on stored user interaction information with NLP Items in documents.  What McNair does not expressly disclose is the presentation to the reviewing user “to correct” and the correcting is “for errors.”  In other words, the concept that an NLP item has an error or mistake that requires correction and soliciting that correction from a user.
Zasowski discloses a system and method for requesting medical information.  Zasowski at abstract.  The system processes patient documentation using a natural language processing (NLP) technology to identify elements within the processed document, such as, a diagnosis, symptoms, vital signs, and other patient information.  Zasowski at para. 0060.  The system also uses the NLP processing to identify gaps or issues in the documentation, such as missing or ambiguous information.  Zasowski at para. 0059.  In response to identifying these issues, the system generates a query to prompt a physician to add content or modify previously provided content to the documentation (i.e., presenting NLP items in a document for a reviewing user to correct).  Zasowski at para. 0059.
McNair and Zasowski are analogous art because they are both directed to the same field of endeavor of processing medical documents with NLP.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify McNair by adding the features of (1) the NLP items presented in documents are for users to correct, (2) wherein the NLP Items in the selected document have content to review to correct for errors, (3) presenting NLP items in the selected document to present to the reviewing user to correct, and (4) the selected document with the determined NLP items presented in the determined order for the reviewing user to correct, as disclosed by Zasowski.
The motivation for doing so would have been to save time and improve more accurate documentation for billing and treatment of patients.  Zasowski at paras. 0051, 0054.  
McNair in view of Zasowski does not expressly disclose (1) wherein the user interaction information for the NLP items indicates user interaction frequencies with the NLP items for users that have interacted with the NLP items as presented, (2) calculating cumulative interaction frequencies for the NLP items in the selected document from user interaction frequencies in the determined user interaction information for the users that have interacted with the NLP Items, and (3) the determining an order to present the NLP items is based on the cumulative interaction frequencies determined for the NLP Items in the selected document.  In other words, McNair in view of Zasowski does not expressly disclose tracking interaction frequencies for the NLP items and using the interaction frequencies to determine the order of NLP items to be presented in a selected document.  It is noted that Zasowski does disclose a system having the ability to track interaction frequencies, such as how frequently an insufficiency is corrected.  Zasowski at para. 0115.
Ross discloses a question and answer system.  The system records the frequency of interactions with the questions and answers.  The frequency is used to determine an affinity (i.e., priority) for a particular question (i.e., NLP item) that is a cumulative frequency for the question for the user.  The affinity for a question is used to prioritize questions (i.e., NLP items) and their order of display from higher affinity (i.e., higher priority) to lower (i.e., lower priority).  Ross further discloses recording “… the frequency of answering questions” and storing this information in a user’s profile.  Ross at paras. 0016, 0018, 0022, 0024.  Ross tracks how often (i.e., frequency) a user views (i.e., user interaction) a question (i.e., NLP item) related to a particular topic.  Therefore, a cumulative frequency for an NLP item for a user is determined.
McNair, Zasowski, and Ross are analogous art because they are both directed to the same field of endeavor of data processing systems involving interrogatories (i.e., NLP items).
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify McNair in view of Zasowski by adding the features of (1) wherein the user interaction information for the NLP items indicates user interaction frequencies with the NLP items for users that have interacted with the NLP items as presented, (2) calculating cumulative interaction frequencies for the NLP items in the selected document from user interaction frequencies in the determined user interaction information for the users that have interacted with the NLP Items, and (3) the determining an order to present the NLP items is based on the cumulative interaction frequencies determined for the NLP Items in the selected document, as disclosed by Ross. 
The motivation for doing so would have been to provide a user with their preferred information based on their personal user preferences and priorities of those of their cohort, the venue in which they are treating a patient, and the type of patient.  McNair at para. 0122.  Since McNair in view of Zasowski already discloses ordering patient information based on priority, which is based on various attributes, modifying McNair in view of Zasowski to determine priority by frequency of interaction would allow doctors to view more frequently accessed information before less frequently accessed information.  McNair already discloses that the interface is customized based on attributes and gives examples where a specific specialty may want to view certain types of information over other types for efficiency.  Therefore, one of ordinary skill in the art would have been motivated to further modify McNair in view of Zasowski with the cumulative frequency and prioritization features disclosed by Ross to better target NLP items to appropriate users.

In regards to claim 19, McNair in view of Zasowski discloses the method of claim 18, wherein the determining the order of the determined NLP item in the selected document comprises:
a.	assigning a priority to each of the determined NLP items (McNair at paras. 0029, 0122)8; and
b.	determining the order in which to present the determined NLP items in the selected document according to priorities assigned to the determined NLP Items to present.  McNair at paras. 0029, 0122.9
McNair in view of Zasowski does not expressly disclose assigning the priority is based on the cumulative interaction frequencies for the determined NLP items, and presenting determined NLP items having a higher priority before determined NLP items having a lower priority.
Ross discloses a question and answer system.  The system records the frequency of interactions with the questions and answers.  The frequency is used to determine an affinity (i.e., priority) for a particular question (i.e., NLP item) that is a cumulative frequency for the question for the user.  The affinity for a question is used to prioritize questions (i.e., NLP items) and their order of display from higher affinity (i.e., higher priority) to lower (i.e., lower priority).  Ross further discloses recording “… the frequency of answering questions” and storing this information in a user’s profile.  Ross at paras. 0016, 0018, 0022, 0024.  Ross tracks how often (i.e., frequency) a user views (i.e., user interaction) a question (i.e., NLP item) related to a particular topic.  Therefore, a cumulative frequency for an NLP item for a user is determined.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify McNair in view of Zasowski by adding the features of assigning the priority is based on the cumulative interaction frequencies for the determined NLP items, and presenting determined NLP items having a higher priority before determined NLP items having a lower priority, as disclosed by Ross. 
The motivation for doing so would have been to provide a user with their preferred information based on their personal user preferences and priorities of those of their cohort, the venue in which they are treating a patient, and the type of patient.  McNair at para. 0122.  Since McNair in view of Zasowski already discloses ordering patient information based on priority, which is based on various attributes, modifying McNair in view of Zasowski to determine priority by frequency of interaction would allow doctors to view more frequently accessed information before less frequently accessed information.  McNair already discloses that the interface is customized based on attributes and gives examples where a specific specialty may want to view certain types of information over other types for efficiency.

In regards to claim 20, McNair in view of Zasowski discloses the method of claim 18, further comprising:
a.	determining a profile attribute value of the reviewing user from a plurality of profile attribute values (McNair at para. 0122)10;
b.	wherein the user interaction information is further determined from user interaction information instances generated from interactions by users having the determined profile attribute value (McNair at para. 0122)11;
c.	assigning priority values to the determined NLP items based on the users having the profile attribute value and the determined context attribute value, wherein the order of presenting the determined NLP items is determined according to the priority values assigned to the determined NLP items.  McNair at paras. 0029, 0122. 12
McNair in view of Zasowski does not expressly disclose user interaction information instances for the determined NLP items each indicating an interaction frequency with the determined NLP items and assigning the priority value based on the cumulative interaction frequency.
Ross discloses a question and answer system.  The system records the frequency of interactions with the questions and answers.  The frequency is used to determine an affinity (i.e., priority) for a particular question (i.e., NLP item).  The affinity is a score for a particular question, wherein the score is a cumulative frequency for question for the user.  The affinity for a question is used to prioritize questions and their order their display from higher affinity (i.e., higher priority) to lower (i.e., lower priority).  Ross at paras. 0016, 0018, 0022, 0024.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify McNair in view of Zasowski by adding the features of user interaction information instances for the determined NLP items each indicating an interaction frequency with the determined NLP items and assigning the priority value based on the cumulative interaction frequency, as disclosed by Ross.
The motivation for doing so would have been to provide a user with their preferred information based on their personal user preferences and priorities of those of their cohort, the venue in which they are treating a patient, and the type of patient.  McNair at para. 0122.

In regards to claim 22, McNair in view of Zasowski and Ross discloses the method of claim 18, wherein the context attribute value comprises at least one of: user values related to user attributes of a user when interacting with the NLP item, a question subject attribute value indicating a subject of an interrogative sentence including the NLP item interacted with by the user, and an NLP item specific attribute value specific to a context of the determined NLP item in the selected document.  McNair at paras. 0122, 0167.13

In regards to claim 23, McNair in view of Zasowski and Ross discloses the method of claim 18, further comprising:
a.	receiving, from the receiving computing device of the reviewing user, modifications to content for the determined NLP items in the selected document transmitted to the reviewing user (McNair at paras. 0036, 0138; Zasowski at para. 0059)14;
b.	modifying the content for the determined NLP items in the selected document with the modifications to the content (McNair at paras. 0036, 0075; Zasowski at para. 0059)15; and
c.	saving the selected document having the modified content.  McNair at Fig. 5E, para. 0196.16
In regards to claim 24, McNair in view of Zasowski and Ross discloses the method of claim 18, further comprising:  processing the selected document to determine errors in content provided for the determined NLP items in the selected document, wherein the transmitted selected document is for determined NLP items determined to have errors.  Zasowski at paras. 0051, 0055.17
In regards to claim 25, McNair in view of Zasowski and Ross discloses the method of claim 18, wherein the user interactions with the determined NLP items comprises at least one of entering text for the determined NLP items, viewing the determined NLP items, and selecting the determined NLP items without entering text for the determined NLP items.  McNair at para. 0138.18

In regards to claim 26, McNair in view of Zasowski and Ross discloses the method of claim 18, wherein the user interaction information on the user interactions with the determined NLP items having the context attribute value are gathered from a plurality of users at a plurality of computing devices interacting with NLP items from multiple documents (McNair at para. 0122), and wherein the user interaction information used to determine the priorities for the NLP items are gathered from the plurality of users.  McNair at para. 012219.
In regards to claim 27, McNair in view of Zasowski and Ross discloses the method of claim 26, wherein the plurality of users are associated with a profile value of a plurality of profile values, wherein the user interaction information indicates the profile value of one of the plurality of users that interacted with an NLP item for which the user interaction information was generated (McNair at para. 0122), wherein the determining the user interaction information comprises determining interaction information having a profile value of the profile value of the reviewing user to receive the determined NLP items from the selected document.  McNair at para. 0122.20
In regards to claim 28, McNair in view of Zasowski and Ross discloses the method of claim 22,
a.	wherein the user attributes include at least one of a location attribute comprising one of a plurality of location attribute values for different location descriptions of where the user was located when interacting with the NLP item, a time attribute comprising one of a plurality of time period values of when the user was interacting with the NLP Item, and a user cohort value comprising one of a plurality of user cohort values of groups of users (McNair at paras. 0004, 0122)21;
b.	wherein the question subject attribute value indicates at least one of an age attribute having one of a plurality of age values of the subject, and at least one additional subject attribute relevant to the interrogative sentence including the NLP item (McNair at para. 0108)22; and
c.	wherein the NLP item specific attribute comprises an interrogative attribute having an interrogative attribute value comprising the interrogative sentence including the NLP item interacted with by the user.  McNair at para. 0163.23
In regards to claim 29, McNair in view of Zasowski and Ross discloses the method of claim 28, wherein the users comprise medical professionals, the subject of interrogative sentences including the NLP items comprises a patient, the NLP items are related to medical treatment of patients, the documents comprise patient medical records (McNair at paras. 0029, 0122, 0145), wherein the location attribute values include a type of medical facility where the user is located (McNair at para. 0122), wherein the at least one additional subject attribute comprises at least one medical condition of the subject (McNair at para. 0122), and wherein the interrogative sentences including the NLP items concern gathering medical information related to the patients that are subjects of the interrogative sentences.  McNair at Fig. 5E, paras. 0163, 0167.

Response to Amendment
Objection to claims 18 and 22 for Minor Informalities
Applicant’s amendment to claims 18 and 22 to address the minor informalities is acknowledged.  Consequently, the objection to claims 18 and 22 is withdrawn.

Response to Arguments
Rejection of claims 18-29 under 35 U.S.C. 103
Claim 21 is cancelled rendering its rejection moot.
Applicant’s arguments in regards to the rejections to claims 18-20 and 22-29 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In regards to claim 18, Applicant’s arguments essentially mirror those presented in the After Final response filed 6/18/2021.  In response, Examiner reiterates and refers Applicant to the responses in the Advisory action mailed 7/26/2021.  
In response to Applicant’s argument, referencing the Advisory action (Remarks at 9), Examiner reiterates the rejection is based on a combination of McNair, Zasowski, and Ross.  McNair discloses flexing and dynamically presenting patient information based on several different factors such as a user’s role (i.e. profile attribute), a venue, and condition (i.e., context attribute).  McNair at para. 0122.  McNair further discloses the flexing includes ordering and ranking based on priority of the information being presented, where the ordering, ranking, and priority are based on various attributes such as user profile and context.  McNair at para. 0029.  As discussed in the Final Office action mailed 4/5/2021, Ross is relied on to make up for the deficiencies of McNair and Zasowski by disclosing determination of a cumulative frequency that is used to prioritize and order NLP items.  Ross at paras. 0016, 0018, 0022, 0024.  It is further noted that Zasowski discloses tracking the frequency of user interactions with an LP item (Zasowski at para. 0115), but does not expressly disclose that a cumulative frequency is determined for an NLP item and using it to order the NLP items in the selected document.  Modifying McNair in view of Zasowski would add the ability to determine an order of the NLP items in the selected document further based on the cumulative frequency information disclosed in Ross.  For at least these reasons, Examiner asserts McNair in view of Zasowski and Ross discloses the limitations of claim 18.
Applicant does not present additional arguments in regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons.
Consequently, the rejection to claims 18-20 and 22-29 under 35 U.S.C. 103 is maintained.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Churchwell et al. (US Patent Pub 2013/0191161) discloses a patient data input and access system that allows healthcare workers to collaborate on patient treatment and provide automated decision support tools for better quality patient data and care.
Heinze (US Patent Pub 2014/0337044) discloses a system and method for detecting and identifying erroneous medical coding and clinical documentation omissions using natural language processing and human interaction.
Dinur et al. (US Patent Pub 2007/0265831) discloses a system and method for a system level text correction service that includes monitoring input of text, identifying incorrect input, and proposing corrections.
Baldwin et al. (US Patent Pub 2012/0246578) discloses a system and method for presenting question and answer data in a social networking system.
Allen et al. (US Patent Pub 20165/0232155) discloses a system and method for extracting and recommending business processes from evidence in natural language systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        




/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
    

    
        1 Data from data sources are processed with NLP to create structured information that can be reviewed by users.  User interactions with the structured information (e.g., medical records) are received and mined.  The system stores user interactions of all users of the system and uses all of this interaction information.  For example, McNair discloses for example, a first time user may be presented with information based on the learned preferences of other users.  McNair at para. 0122.
        2 User interaction information with the application (i.e., user interactions with NLP items) is received and processed to determine attributes, such as context attribute values.
        3 A natural language processing engine is used to process patient information into consumable content (i.e., NLP items).  Patient information/charts are documents that are selected.  A reviewing user is any user who is reviewing the document.
        4 Context are determined when user interactions with the application are received.  The application allows care givers to view patient information (i.e., selected document).  
        5 As previously discussed, context for the patient information (i.e., selected document) being viewed by a user (i.e., reviewing user) is determined.  The selected document is dynamically adjusted to display content (i.e., NLP items) based on the determined context, which matches context where other users have viewed the same information.  For example, the same treatment venue.  McNair discloses “the information presented flexes or changes based on this context.”
        6 The system provides a flexible and dynamically generated user interface presenting patient information (i.e., NLP items), which is based on historical preferences and context (i.e., user interaction information).  As discussed in FN1, the system uses user interaction information from all users, not just that of the reviewing user.  An order of how information is presented to a user (i.e., order of NLP items) is based on the user interaction information and a user’s attributes.
        7 Patient information is presented to the user in the customized manner (i.e., determined order) based on contextual information and historical behavior of the caretaker.
        8 The priority of how patient information (i.e., NLP items) is presented is based on various attributes.
        9 Information is presented to the user based on user preferences and attributes to provide efficient patient care.
        10 A profile attribute, such as a specialty.
        11 Tracking user behavior, for example, of cardiologists with the system.
        12 Priority is assigned to patient information and questions based on user profile values.  Both profile attribute value (e.g., role) and context attribute value (i.e., venue) are considered to determine the order of presenting information in the selected document.
        13 Context attributes include venue, point in time, specialty.  A questionnaire also includes NLP items which can be interacted with.
        14 A user interface allows a user to interact with patient information (i.e., NLP items).
        15 A caretaker can update (i.e., modify) parameters (i.e., content for the NLP items).
        16 In this instance, questions are asked about recommendations for a patient.  A user can select options and save them (i.e., saving … modified content).
        17 Queries to physicians (i.e., transmitted content of the NLP items in the selected document) are sent with respect to items that were determined to have missing or ambiguous information (i.e., NLP items determined to have errors in content provided for the NLP items in the selected document).
        18 Users at least view the information in the selected document, but can also edit NLP items as seen in Fig. 8A where edit fields are provided.
        19 All users who interact with the application and view patient information or other documents have their interactions collected to be data mined.
        20 The user’s specialty (i.e., profile value) and preferences (i.e., other profile attributes and values) are used to determine how and what information is presented.
        21 User attributes include venue (i.e., location), a point in time when performing patient care (i.e., time), and a specialist/specialty (i.e., cohort).
        22 Patient information includes conditions and age.
        23 The questions in the questionnaire are NLP items.